       Case 1:18-cr-02056-SMJ    ECF No. 17    filed 11/08/18   PageID.21 Page 1 of 11




 1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 2

                         UNITED STATES DISTRICT COURT
                                                                     Nov 08, 2018
 3
                                                                         SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
 4
     UNITED STATES OF AMERICA,                  No. 1:18-CR-02056-SMJ
 5
                              Plaintiff,
 6                                              CASE MANAGEMENT ORDER
                 v.
 7
     FERNANDO MAGANA-MENDOZA,
 8
                              Defendant.
 9

10         The Court now enters the following Case Management Order, which sets

11   forth the hearings and requirements the parties will observe in this matter. To the

12   extent this Order conflicts with any previously-entered Orders in this matter, this

13   Order shall govern. All counsel are expected to carefully read and abide by this

14   Order. The Court will grant relief from the requirements in this Order only upon

15   motion and good cause shown.

16         IT IS HEREBY ORDERED:

17         1.    Local Criminal Rules. Counsel shall comply with the Eastern District

18               of Washington Local Criminal Rules of Procedure (LCrR), except

19               where specifically modified below or by subsequent Order.

20



     CASE MANAGEMENT ORDER - 1
      Case 1:18-cr-02056-SMJ   ECF No. 17   filed 11/08/18   PageID.22 Page 2 of 11




 1       2.    Emailing the Court. Where this Order requires counsel to email

 2             documents to the Court, all documents shall be attached to the email

 3             in Microsoft Word (.doc/.docx) or rich-text (.rtf) format. The subject

 4             line of each email shall be formatted as follows:

 5                   [Case No.]; [Case Name]; [Title of Document]

 6                   (e.g.: CR-13-9999-SMJ; USA v. Doe; Trial Brief)

 7       3.    Discovery

 8             A.    All discovery documents must be Bates-stamped with a unique

 9                   identifier and must be produced digitally in a text-searchable

10                   format. The Court will grant relief from this requirement only

11                   in exceptional circumstances, upon motion and good cause

12                   shown.

13             B.    Production of discovery shall be governed by Local Criminal

14                   Rule 16. See LCrR 16.

15             C.    The Court presumes a request for discovery and disclosure

16                   under Federal Rules of Evidence 404(b), 608(b), and 609, Brady

17                   v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405

18                   U.S. 150 (1972), United States v. Henthorn, 931 F.2d 29 (9th

19                   Cir. 1991), and their progeny, and as such these items are

20                   ordered disclosed by the deadline set forth in LCrR 16.




     CASE MANAGEMENT ORDER - 2
      Case 1:18-cr-02056-SMJ   ECF No. 17   filed 11/08/18   PageID.23 Page 3 of 11




 1       4.    Expert-Witness Summaries

 2             A.    When each party produces to opposing counsel summaries of its

 3                   expert-witness testimony for which disclosure is required under

 4                   Federal Rule of Criminal Procedure 16 and Local Criminal Rule

 5                   16, counsel shall also email an electronic copy of the summary

 6                   to the Court at MendozaOrders@waed.uscourts.gov.

 7             B.    All summaries of expert witness testimony must conform to

 8                   Federal Rule of Criminal Procedure 16, Local Criminal Rule 16,

 9                   and applicable case law interpreting those Rules. The Court will

10                   not permit an expert witness to testify about opinions which are

11                   not explicitly expressed in that expert’s summary. See, e.g.,

12                   United States v. W.R. Grace, 526 F.3d 499 (9th Cir. 2008).

13       5.    Motions Practice

14             A.    Generally. All motions shall either be: a) noted for hearing

15                   without oral argument fourteen (14) days after filing, or b) noted

16                   for hearing with oral argument at the pretrial conference

17                   pursuant to Local Criminal Rule 12(c). Responses and replies

18                   to motions must be filed in accordance with Local Criminal Rule

19                   45 and 47, which incorporate the requirements of Local Rule

20                   7.1. For motions heard at the pretrial conference, parties may




     CASE MANAGEMENT ORDER - 3
      Case 1:18-cr-02056-SMJ     ECF No. 17     filed 11/08/18   PageID.24 Page 4 of 11




 1                   agree to an alternative briefing schedule without leave of the

 2                   Court, provided all responses and replies are filed no later than

 3                   five days before the pretrial conference.

 4             B.    Expedited Hearing. Any party seeking an expedited hearing on

 5                   a time-sensitive matter must comply with Local Criminal Rule

 6                   12(c)(3).

 7       6.    Witness Testimony. At any hearing, including trial, in which witness

 8             testimony is given, the witness must testify in Court and, absent

 9             exceptional circumstances, may not appear by telephone or video

10             conference.

11       7.    Trial Continuances

12             A.    Motion Deadline. All motions to continue the trial must be

13                   heard before or at the pretrial conference. Any motion to

14                   continue trial made after the pretrial conference has

15                   occurred      will   not     be    granted     absent   exceptional

16                   circumstances.

17             B.    Statement of Reasons. If the Defendant seeks a continuance, a

18                   Speedy Trial Waiver and Statement of Reasons in support of the

19                   motion to continue must be filed contemporaneously with the

20



     CASE MANAGEMENT ORDER - 4
         Case 1:18-cr-02056-SMJ             ECF No. 17        filed 11/08/18       PageID.25 Page 5 of 11




 1                              motion.1 The Statement of Reasons must 1) be signed by the

 2                              Defendant, 2) be signed by a certified translator, if applicable,

 3                              and 3) indicate the latest date upon which Defendant is willing

 4                              to proceed to trial.

 5                     C.       Procedure. Before filing a motion to continue, counsel shall

 6                              first contact the Courtroom Deputy at (509) 943-8173 to obtain

 7                              new pretrial conference and trial dates consistent with the length

 8                              of the requested trial continuance. Thereafter, counsel shall

 9                              confer with opposing counsel regarding case management

10                              deadlines 2 consistent with the new pretrial conference and trial

11                              date. All motions to continue must include proposed case

12                              management deadlines (either joint or individual) to ensure

13                              the to-be-imposed deadlines are best suited to this case.

14             8.      Pretrial Conference

15                     A.       The Pretrial Conference is SET for December 11, 2018, at

16                              11:00 AM in YAKIMA. At this hearing, the Court will hear

17                              ALL pretrial motions that are noted for oral argument.

18

19       1
             The Court’s Speedy Trial Waiver and Statement of Reasons form can be found at the following link:
             http://www.waed.uscourts.gov/sites/default/files/forms/smj_stmt_reasons_mot_to_cont.pdf.
20   2
        A form with the Court’s standard case management deadlines can be found at the following link:
     http://www.waed.uscourts.gov/sites/default/files/forms/Proposed%20Case%20Management%20Deadlines.pdf.



     CASE MANAGEMENT ORDER - 5
      Case 1:18-cr-02056-SMJ   ECF No. 17    filed 11/08/18   PageID.26 Page 6 of 11




 1             B.    All pretrial conferences are scheduled to last no more than

 2                   thirty (30) minutes, with each side allotted fifteen (15)

 3                   minutes to present their own motions and resist motions by

 4                   opposing counsel. If any party anticipates requiring longer than

 5                   fifteen minutes, that party must notify the Courtroom Deputy at

 6                   least seven (7) days prior to the hearing. Any party who fails

 7                   to provide this notice will be limited to fifteen (15) minutes.

 8       9. Trial

 9             A. Trial is set for January 14, 2019, at 9:00 AM in YAKIMA. The

10       final pretrial conference will begin at 8:30 A.M.

11       10. Exhibit Lists

12             A. On January 8, 2019, after conferring with counsel at the pretrial

13             conference each party shall file a list of exhibits the party intends to

14             introduce at trial. Each party shall also email copies of their exhibit

15             list to the Court at MendozaOrders@waed.uscourts.gov. The parties

16             shall provide their exhibit list in the following format:

17                     Ex. #    Admitted Description
                       1                 Photograph of items seized
18                     2                 Aerial video surveillance from 1/1/2011.
                                         Start Time: 01:03:23
19                                       End Time: 01:09:54

20



     CASE MANAGEMENT ORDER - 6
      Case 1:18-cr-02056-SMJ     ECF No. 17    filed 11/08/18   PageID.27 Page 7 of 11




 1                    Exhibit lists shall include a unique exhibit number and a brief

 2                    description of the exhibit. For all exhibits consisting of an audio

 3                    or video file, the exhibit list must designate the precise

 4                    beginning and ending time indexes of the portion of the file the

 5                    party intends to use at trial.

 6             B. The USAO shall consecutively number their exhibits from 1 to 999.

 7             In single-defendant cases, Defendant shall consecutively number

 8             exhibits from 1000 to 1999; in multi-defendant cases, Defendants shall

 9             consecutively number exhibits from x000 to x999, substituting “x” for

10             each Defendant’s assigned case identifier (e.g. Defendant 3 would

11             number exhibits from 3000 to 3999, etc.). Exhibits shall be pre-

12             marked for identification before trial commences.

13       11. Witness Lists. On January 8, 2019, after conferring with counsel at the

14       pretrial conference, each party shall file and serve a list of witnesses that party

15       intends to call to testify at trial. The witness list must identify the existence,

16       but need not include the name, of any CI the USAO intends to call to

17       testify. Parties shall email copies of their witness list to the Court at

18       MendozaOrders@waed.uscourts.gov.

19       12. Trial Briefs, Proposed Jury Instructions and Verdict Form, and

20       Requested Voir Dire. On January 4, 2019, after conferring with counsel at




     CASE MANAGEMENT ORDER - 7
      Case 1:18-cr-02056-SMJ   ECF No. 17     filed 11/08/18   PageID.28 Page 8 of 11




 1       the pretrial conference, each party shall file a trial brief, proposed jury

 2       instructions and verdict form, and requested voir dire, in accordance with the

 3       requirements below.      Each party shall email copies to the Court at

 4       MendozaOrders@waed.uscourts.gov.

 5             A. Trial Briefs. Trial briefs shall not exceed twenty (20) pages

 6             without prior Court approval, upon motion and good cause shown.

 7             B. Proposed Jury Instructions and Verdict Form. Jury instructions

 8             shall 1) address issues that are unique to the case, and 2) include

 9             instructions regarding the elements of each charge or defense. If a

10             Ninth Circuit Model Jury Instruction exists for a particular charge or

11             defense, the parties shall provide the model instruction or shall submit

12             argument as to why the instruction is inadequate or no longer

13             supported by law. Proposed jury instructions shall be accompanied by

14             a proposed verdict form. The parties must confer to develop joint

15             proposed jury instructions and the verdict form. The Court will

16             only accept an individual party’s proposed jury instructions on those

17             points/issues upon which the parties could not agree, and only if the

18             party’s   memoranda         accompanying    the    individually-proposed

19             instruction(s) sets forth the legal authority and justification for why the

20             instruction is necessary.




     CASE MANAGEMENT ORDER - 8
      Case 1:18-cr-02056-SMJ             ECF No. 17        filed 11/08/18       PageID.29 Page 9 of 11




 1                   C.      Requested Voir Dire. The parties may request that the Court

 2                           include specific questions during the Court’s standard voir dire.

 3                           Requested voir dire shall not duplicate information elicited in

 4                           the Clerk’s Office Jury Questionnaire (“COJQ”) and the Court’s

 5                           Criminal Jury Trial Procedures Letter.

 6          13.      Exhibit Binders. On January 4, 2019, after conferring with counsel

 7          at the pretrial conference, each party must provide to all other parties and to

 8          the Court a Bates-stamped copy of all trial exhibits — or, in the case of

 9          physical exhibits, a photograph or other reproduction of the exhibit — the

10          party intends to introduce at trial. All trial exhibits shall be organized

11          sequentially by exhibit number in a three-ring binder.

12          14.      JERS.

13                   A.      The Court utilizes the Jury Evidence Recording System (JERS),

14                   a system that makes electronic evidence available in the jury room

15                   during deliberations. Counsel shall promptly consult the Court’s

16                   “JERS Instructions for Attorneys” 3 to ensure they acquire, retain,

17                   and provide evidence to the Court in the necessary format.

18

19
      3
20        This    document   can   be   found   on   the   Court’s   public   website   at   the   following   link:
          http://www.waed.uscourts.gov/content/jers-jury-evidence-recording-system-information-attorneys.




     CASE MANAGEMENT ORDER - 9
      Case 1:18-cr-02056-SMJ    ECF No. 17     filed 11/08/18   PageID.30 Page 10 of 11




 1              B.     On January 8, 2019, after conferring with counsel at the pretrial

 2              conference, each party who intends to introduce evidence at trial must

 3              supply a CD, DVD, or USB drive to the Courtroom Deputy containing

 4              all of that party’s exhibits in the required format. Counsel may contact

 5              the Courtroom Deputy at (509) 943-8173 with any questions.

 6        15.   Trial Notices. On January 4, 2019, after conferring with counsel at

 7        the pretrial conference, each party shall file a notice that indicates the amount

 8        of time requested for opening statement and for voir dire. In addition, defense

 9        counsel must indicate if his/her client waives presence at sidebar and jury

10        questions.

11        16.   Technology Readiness Meeting. On January 8, 2019, any party

12        seeking to offer video or audio evidence at trial must meet with Court staff at

13        the location of the trial to verify compatibility with the Court’s presentation

14        systems. The parties shall contact the Courtroom Deputy at (509) 943-8173

15        to arrange this meeting.

16        17.   Trial. The jury trial is SET for January 14, 2019, at 9:00 AM in

17        YAKIMA. Counsel and Defendant shall be prepared to meet with the Court

18        at least thirty (30) minutes prior to the commencement of the trial.

19        //

20        //




     CASE MANAGEMENT ORDER - 10
      Case 1:18-cr-02056-SMJ    ECF No. 17    filed 11/08/18   PageID.31 Page 11 of 11




 1         18.   Summary of Deadlines

 2    All pretrial motions, including discovery
      motions, Daubert motions, and motions in                  November 21, 2018
 3    limine, filed
      PRETRIAL CONFERENCE                                       December 11, 2018
 4    Deadline for motions to continue trial                   11:00 AM - YAKIMA
      CIs’ identities and willingness to be interviewed
 5                                                              December 31, 2018
      disclosed to Defendant (if applicable)
      Grand jury transcripts produced to Defendant
 6                   Case Agent:                                December 31, 2018
                     CIs:                                       December 31, 2018
 7                   Other Witnesses:                           December 31, 2018
      Exhibit lists filed and emailed to the Court               January 8, 2019
 8
      Witness lists filed and emailed to the Court               January 8, 2019
 9    Trial briefs, jury instructions, verdict forms, and
                                                                 January 4, 2019
      requested voir dire filed and emailed to the Court
10    Exhibit binders delivered to all parties and to the
                                                                 January 4, 2019
      Court
11    Delivery of JERS-compatible digital evidence
                                                                 January 8, 2019
      files to the Courtroom Deputy
12    Trial notices filed with the Court                         January 4, 2019
      Technology readiness meeting (in-person)                   January 8, 2019
13                                                               January 14, 2019
      JURY TRIAL
                                                               9:00 AM - YAKIMA
14
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
15
     provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals
16
     Service.
17
           DATED this 8th day of November 2018.
18
                        ________________________________
19
                        SALVADOR MENDOZA, JR.
                        United States District Judge
20



     CASE MANAGEMENT ORDER - 11
